 

Promissory Note
 

Principal Amount:  $62,500


Issue Date:  December 31, 2010


1.    Obligation.  For value received, the undersigned (the "Issuer"), promises
to pay to the order of The Vinyl Fence Company, Inc. (“Holder”), 2210 S. Ritchey
Street, Santa Ana, CA 92705,  the amount of Sixty-Two  Thousand Five Hundred
Dollars ($62,500) on March 31, 2011 (the “Due Date”).


2.    Payments.  All payments under this Promissory Note will be in lawful money
of the United States and in same day or immediately available funds.  Whenever
any payment due under this Promissory Note falls due on a day other than a
business day, such payment will be made on the next succeeding business day, and
such extension of time will be included in the computation of interest.  If any
amounts required to be paid by the Issuer under this Promissory Note remain
unpaid after such amounts are due, the Issuer will pay interest on the combined,
outstanding balance of such amounts from the date due until those amounts are
paid in full at a per month rate equal to 1%.  The Issuer may prepay all or any
portion of the indebtedness due under this Promissory Note without penalty.


3.    Security Interest.    As collateral security for the full, prompt,
complete and final payment and performance when due (whether at stated maturity,
by acceleration or otherwise) of all obligations under this Promissory Note, the
Issuer hereby assigns, conveys, mortgages, pledges, hypothecates and transfers
to Holder, and hereby grants to Holder, a security interest in all of the
Issuer’s right, title and interest in, to and under the collateral described on
Schedule A hereto.


4.    Issuer Right to Withhold and  Offset .   This Promissory Note is being
issued pursuant to the terms of the Stock Purchase Agreement, dated December 31,
2010, among the Issuer, Garabed Khatchoyan and Gordon Knott (the “Purchase
Agreement”).  Holder acknowledges and agrees that Issuer shall have the right
(a) to withhold from payments due hereunder the aggregate amounts of any
indemnification claims then pending or unresolved against the Holder under the
Purchase Agreement or the Assumption Agreement entered into in connection
herewith and (b) to off-set against payments due hereunder the aggregate amounts
of any such indemnification claims resolved in favor of the Issuer; provided,
that any withholdings or off-sets under clauses (a) or (b) of this sentence may
be made only with respect to indemnification claims that are made in writing
prior to March 31, 2010.


5.    Notices.  All notices, requests, demands, consents, instructions or other
communications under this Promissory Note will be duly given or made if sent in
writing, by Email or by facsimile, and will be deemed to have been duly given or
made upon the transmittal of notices, requests, demands, consents, instructions
or other communications by telecopy, or on the date received if deposited by
mail, postage prepaid, in the case of Holder - at the address first set forth
above, and in the case of the Issuer - at the address set forth below, as such
addresses may be changed from time to time by notice to each other.

 
1

--------------------------------------------------------------------------------

 


6.    Governing Law; Waiver.  The validity, construction and performance of this
Agreement will be governed by the substantive laws of the State of Nevada,
excluding that body of law pertaining to conflicts of law.


IN WITNESS WHEREOF, the Issuer has caused this Promissory Note to be executed as
of the date and year first above written.


Borrower:
 
Address:
     
Vinyl Products, Inc.
 
30950 Rancho Viejo Road, Suite 120
   
San Juan Capistrano, California 92675
       
By: 
     
Name:
   
Title:
         
Co-Signed by:
             
Address:
     
Brackin O’Connor LLC
 
c/o Vinyl Products, Inc.
   
30950 Rancho Viejo Road, Suite 120
   
San Juan Capistrano, California 92675
       
By: 
     
Name: Doug Brackin
   
Title:  Manager
   


 
2

--------------------------------------------------------------------------------

 

Schedule A
 

2009 Ford truck, Econoline wagon vin# 1FBNE31L09DA22396

 
3

--------------------------------------------------------------------------------

 